OPINION OF THE COURT
Per Curiam.
Richard V. Gerard has submitted an affidavit dated December 28, 1987, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9). He was admitted *321to practice by this court on June 25, 1969, under the name Richard Vincent Gerard.
Mr. Gerard acknowledges that he is the subject of an investigation by the Grievance Committee for the Tenth Judicial District concerning allegations that from July 1986 through December 1987 he misappropriated escrow funds to his own use in the amount of $151,369.62, and that in November 1986 he misappropriated to his own use a bank check payable to the law firm of Klemanowicz & Gerard, P. C., in the amount of $94,998, which moneys belonged to an estate.
Mr. Gerard has stated in his affidavit that his resignation is freely and voluntarily tendered, that he is not being subjected to coercion or duress, that he is fully aware of the implications of submitting his resignation, and he acknowledges that he could not successfully defend himself on the merits against disciplinary charges based upon the aforementioned allegations of professional misconduct.
The Grievance Committee for the Tenth Judicial District has forwarded this resignation and asked that it be filed with the court. Under the circumstances herein, the resignation of Richard V. Gerard as a member of the Bar is accepted and directed to be filed. Richard V. Gerard is disbarred and it is ordered that his name be stricken from the roll of attorneys and counselors-at-law effective forthwith.
Mollen, P. J., Mangano, Thompson, Bracken and Harwood, JJ., concur.